Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Micah Stolowitz on 8/31/2021.

The application has been amended as follows:

Cancel claim 21.

Allowable Subject Matter
Claims 7, 9, and 14-20 are allowed.

Reasons for Allowance.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a system or method with all of the limitations of independent claims 7, 9, and 14, particularly the limitations directed to the specific control circuit in claims 7, 9, and 15. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claims from the prior art. Claim 14 is allowed for the same reasons as claim 5 of allowed patent US 10746407 B1 as it is narrower than the allowed claim and the applicant has filed a terminal disclaimer. Claims 16-20 are allowable at least because they depend from allowable independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOGAN P JONES/Examiner, Art Unit 3762                

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799